Citation Nr: 1736941	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-12 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for temporomandibular joint dysfunction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to January 1973 with service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2016. 


FINDINGS OF FACT

1.  The Veteran's hypertension is etiologically related to his service-connected coronary artery disease.

2.  The Veteran's temporomandibular joint (TMJ) dysfunction had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2017).

2.   The criteria for service connection for TMJ dysfunction have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection for hypertension is warranted because he has been diagnosed with hypertension and his treating doctor opined that his hypertension is caused by his service connected coronary artery disease.  See November 2016 Opinion Letter.  The Board finds the physician's opinion highly probative because it is based on her knowledge of the Veteran's medical history as his treating physician.  Thus, all the elements necessary to establish service connection for hypertension on a secondary basis have been met.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board also finds that service connection for TMJ dysfunction is warranted.  The Veteran currently has TMJ dysfunction.  He reported in written statements and testified before the Board that he had multiple teeth removed in service with the implantation of a bridge.  See February 2006 Written Statement; see also November 2007 Notice of Disagreement; November 2016 Hr'g Tr. at 4-9.  He further testified that he began to have problems with his jaw in service in that he would "pop" and feel out of place.  See November 2016 Hr'g Tr. at 8-9.  The Veteran is competent to report the onset of his symptoms and the Board finds his testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  His treating provider noted that he was found to have TMJ dysfunction in 1988 continuing to the present and that the condition is a result of the extraction of multiple teeth during service, which resulted in total collapse of his occlusion.  See February 2006 and May 2010 Letter Opinions from R.M.R, DDS.  The Board finds the provider's opinion highly probative because it is based on his knowledge of the Veteran's medical history as his treating dentist.  Thus, all three elements necessary to establish service connection have been met.  


ORDER

Service connection for hypertension is granted.

Service connection for TMJ dysfunction is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


